Case 2:17-md-02789-CCC-MF Document 598 Filed 06/02/20 Page 1 of 2 PageID: 23034



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


  IN RE: PROTON-PUMP INHIBITOR                               2:17-MD-2789 (CCC)(MF)
  PRODUCTS LIABILITY LITIGATION                                    (MDL 2789)

  This Document Relates to: ALL ACTIONS                        Judge Claire C. Cecchi



                            CASE MANAGEMENT ORDER NO.

        The Court, after having held a case management conference on May 20, 2020 and having

 heard from the parties, enters the following ORDER:

        1.      The parties shall meet and confer with counsel for Lucy Business Services on the

 scope of Defendants’ discovery requests and report back to the Court at the July 14, 2020 status

 conference.

        2.      Counsel for Sabin v. AstraZeneca, et al., shall provide Defendant with an update

 on the status of proof of use, proof of injury and the Plaintiff Fact Sheet by May 27, 2020.

        3.      The PSC and Defendants shall continue to confer on the New Jersey Bellwether

 plaintiff and shall update the Court by June 3, 2020.

        4.      Defendants shall begin a) confirming deposition dates for bellwether plaintiff

 depositions and b) offering new dates for defense depositions previously scheduled for April and

 May 2020 by May 29, 2020.

        5.      The parties shall continue to confer on Defendants’ proposal for newly filed cases

 and report back to the Court at the July 14, 2020 status conference.

        6.      The parties shall meet and confer on the appointment of a Special Master with the

 Court’s proposed parameters in mind and report back to the Court by June 3, 2020.

        7.      The Court has scheduled a telephonic case management conferences for July 14,
Case 2:17-md-02789-CCC-MF Document 598 Filed 06/02/20 Page 2 of 2 PageID: 23035



 2020 at 11 a.m. Dial-in information shall be included in the parties’ Joint Report and Agenda,

 which shall be submitted by July 10, 2020.

 SO ORDERED:

 Dated: Newark, New Jersey

        June , 2020

                                                   CLAIRE C. CECCHI
                                                   United States District Judge
